Quinn, Chief Judge
(dissenting) :
I perceive no justification for perpetuating an erroneous interpretation of the consequences of Miranda v Arizona, 384 US 436, 16 L Ed 2d 694, 86 S Ct 1602 (1966). The draft notes on the changes in paragraphs 140a (2) and 1536(2) (e) of the Manual, which were prompted by Miranda and its judicial progeny, convince me that the changes were not intended to promulgate a separate procedure rule for military courts, but to set out supposed constitutional requirements, as defined in Miranda. See Analysis of Contents, Manual for Courts-Martial, United States, 1969, paragraph 140a(2). Since the Manual provisions were not intended as writ, but merely interpretation, I would not attribute to them the force of law, and I would follow the constitutional rule announced by the Supreme Court of the United States in Harris v New York, 401 US 222, 28 L Ed 2d 1, 91 S Ct 643 (1971), which clarifies the real meaning of Miranda on the issue presented by the accused.
On the authority of Harris, I would affirm the decision of the United States Navy Court of Military Review.